Appeal by the State from a judgment in favor of the plaintiff for property damage. There is little dispute as to the facts. While the tractor-trailer of the plaintiff was being operated in an easterly direction on Route 5 in the Village of St. Johnsville on July 12, 1956 about 4:00 a.m., the trailer collided with an overhanging limb of a tree, which resulted in extensive property damage to it. The overhanging limb was 12 feet above the curb and the trailer was from 12 feet to 12½ feet in height. The plaintiff produced by witnesses and photographs testimony which demonstrated that the limb of the tree overhung the road; that the condition had existed over a long period of time; that there were no signs and the State had actual and constructive notice of this condition which it had allowed to continue. The only evidence presented by the State consisted of exhibits. The facts were sufficient to sustain a finding of negligence on the part of the State which was the proximate cause of the accident and freedom from contributory negligence on the part of the driver of plaintiff’s tractor-trailer. Judgment unanimously affirmed, with costs.